Citation Nr: 0521162	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a generalized anxiety disorder.

2.  Entitlement to a compensable disability rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant
William Sampson, observer



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
September 1989, and from November 1989 to November 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a November 2000 rating decision, the RO granted a 
temporary total evaluation for the veteran's generalized 
anxiety disorder, effective August 24, 2000, and resumed the 
previously assigned 10 percent evaluation, effective October 
1, 2000.  The veteran timely perfected an appeal of the 
assignment of the 10 percent evaluation to the Board.  

In an April 2001 rating decision, the RO increased the 
evaluation for the veteran's generalized anxiety disorder to 
30 percent, effective September 19, 2000; and denied a total 
disability rating based on individual unemployability (TDIU).  
The veteran timely perfected an appeal of the denial of a 
TDIU.  As for the evaluation a for generalized anxiety 
disorder, the veteran has not indicated that he is satisfied 
with this rating.  Thus, the claim is still before the Board.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In a May 2001 rating decision, the RO denied a compensable 
rating for veteran's tinea pedis.  The veteran timely 
perfected an appeal of this determination to the Board.  

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Jackson, 
Mississippi.  The veteran stated that he wished to withdraw 
his appeal regarding the issue of entitlement to a TDIU.  
Thus, the issue is no longer a part of the current appeal.  
See 38 C.F.R. § 20.204 (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran contends, in essence, that his service-connected 
generalized anxiety disorder and tinea pedis are more 
disabling than currently evaluated.  He asserts that he is 
now taking three medications for his generalized anxiety 
disorder and that he experiences three to five anxiety 
attacks per day.  He also asserts that he has tried over-the-
counter creams and sprays for his tinea pedis but that they 
are not effective.

At the April 2005 Board hearing, the veteran testified that 
he had undergone a VA examination for his generalized anxiety 
disorder two or three months ago at the Jackson VA Medical 
Center (VAMC).  He also testified that he receives treatment 
for his generalized anxiety disorder at the Jackson VAMC 
every three months.  In this regard, the Board observes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The Board notes that the record contains Jackson VAMC records 
through March 2004.  Thus, the RO should obtain and associate 
them with the claims file the report of the January or 
February 2005 VA examination for generalized anxiety disorder 
and records from the above VAMC since April 2004.

In addition, the veteran also testified that he had received 
treatment from Dr. McMillin, a private physician, for his 
generalized anxiety disorder till the last four months or so.  
The Board notes that the record contains treatment reports 
from Dr. McMillin, Jr., through October 2001.  Thus, with the 
necessary authorization, the RO should obtain and associate 
with the claims file all treatment reports from the above 
physician since November 2001.

With respect to the claim for a compensable disability rating 
for tinea pedis, the Board observes that regulations 
regarding the evaluation of skin disease were revised, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 
(2002).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

After review, the Board observes that the veteran was not 
properly advised of the revised regulations.  In this regard, 
the Board notes that the veteran was first notified of the 
revised regulations in an April 2004 supplemental statement 
of the case, with no prior opportunity to submit additional 
evidence or argument and no subsequent readjudication.  Thus, 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), the Board 
observes that the RO should send the veteran and his 
representative a letter that informs them of the revised 
regulations regarding the evaluation of skin disease and 
provide them an appropriate opportunity to furnish evidence 
and argument.  

Furthermore, the Board observes that the veteran has not been 
afforded a VA examination that addresses the rating criteria 
of the revised skin regulations.  Thus, the RO should 
schedule the veteran for a VA examination to determine the 
current severity of his tinea pedis based on the rating 
criteria in effect both prior to and since August 30, 2002.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all records 
pertaining to the veteran's generalized 
anxiety disorder from the Jackson VAMC 
since April 2004, to include the January 
or February 2005 VA examination report 
for generalized anxiety disorder.  The RO 
should also obtain and associate with the 
claims file all treatment reports from 
Dr. McMillin, Jr., since November 2001.

2.  The RO should also inform the veteran 
and his representative of the revised 
regulations regarding the evaluation of 
skin disease and provide an appropriate 
opportunity to respond.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
tinea pedis.  The veteran's claims file, 
to include a copy of this Remand, should 
be made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner is asked 
to address the following:

(A)  State whether the veteran's tinea 
pedis is manifested by:

(i)  exfoliation, exudation or 
itching, if involving an exposed 
surface or extensive area;

(ii)  constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or

(iii)  ulceration or extensive 
exfoliation or crusting, and systemic 
or nervous manifestations; or 
exceptional repugnance.

(B)  State whether the veteran's tinea 
pedis involves:

(i)  at least 5 percent, but less 
than 20 percent, of the entire body, 
or at least 5 percent, but less than 
20 percent, of exposed areas 
affected; or required intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks 
during the past 12-month period;

(ii)  20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas affected; or required systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs for a 
total duration of six weeks or more, 
but not constantly, during the past 
12-month period; or

(iii)  more than 40 percent of the 
entire body or more than 40 percent 
of exposed areas affected; or 
required constant or near-constant 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period.

(C)  State whether the veteran's tinea 
pedis is tender and painful.

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
a disability rating in excess of 30 
percent for generalized anxiety disorder 
and entitlement to a compensable 
disability rating for tinea pedis.  This 
review should include consideration of 
the skin regulations in effect both prior 
to and since August 30, 2002.  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



